Citation Nr: 0944479	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
nervous condition (claimed as memory loss, insomnia, stress).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back condition.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin rash, seborrheic dermatitis, skin rash on chin, 
capillary angioma, folliculitis on the chin area and atropic 
dermatitis.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for male 
pattern baldness, hair loss and androgenetic alopecia.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for loss 
of sight and vision, myopia, refractive error.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
lymphoma.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
maxillary antral sinusitis and allergic rhinosinusitis.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
muscle spasms, muscle pain and cramps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982 and from June 1991 to November 1991.  The Veteran also 
has unverified periods of duty in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that no new and material evidence 
has been submitted to reopen claims for entitlement to 
service connection for a nervous condition (claimed as memory 
loss, insomnia and stress); a back condition; skin rash, 
seborrheic dermatitis, skin rash on chin, capillary angioma, 
folliculitis on the chin area and atropic dermatitis; male 
pattern baldness, hair loss and androgenic alopecia; loss of 
sight and vision, myopia, refractive error; lymphoma; 
maxillary antral sinusitis; allergic rhinosinusitis and 
muscle spasms, and muscle pain and cramps. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issues of whether new and material evidence has been 
presented to reopen claims for entitlement to service 
connection for male pattern baldness, hair loss and 
androgenic alopecia; loss of sight and vision, myopia, 
refractive error; lymphoma; maxillary antral sinusitis; 
allergic rhinosinusitis and muscle spasms, and muscle pain 
and cramps are addressed in the REMAND portion of the 
decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied service 
connection for a nervous condition (claimed as memory loss, 
insomnia and stress), a back condition and skin rash, 
seborrheic dermatitis, skin rash on chin, capillary angioma, 
folliculitis on the chin area and atropic dermatitis.  The 
Veteran did not file a timely Notice of Disagreement, and 
this decision is final.

2.  Evidence added to the record since the August 1997 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the Veteran's service-connection 
claims for entitlement to service connection for nervous 
condition (claimed as memory loss, insomnia and stress), a 
back condition and skin rash, seborrheic dermatitis, skin 
rash on chin, capillary angioma, folliculitis on the chin 
area and atropic dermatitis.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied entitlement 
to service connection for nervous condition (claimed as 
memory loss, insomnia and stress), a back condition and skin 
rash, seborrheic dermatitis, skin rash on chin, capillary 
angioma, folliculitis on the chin area and atropic dermatitis 
is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for nervous condition 
(claimed as memory loss, insomnia and stress), a back 
condition and skin rash, seborrheic dermatitis, skin rash on 
chin, capillary angioma, folliculitis on the chin area and 
atropic dermatitis is not reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in May 2005 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The May 2005 letter satisfied these 
requirements, with respect to the Veteran's claims to reopen 
entitlement to service connection for nervous condition 
(claimed as memory loss, insomnia and stress), a back 
condition and skin rash, seborrheic dermatitis, skin rash on 
chin, capillary angioma, folliculitis on the chin area and 
atropic dermatitis.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished regarding the issues addressed in this decision, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA medical records, non-
VA medical records and lay statements have been associated 
with the record.  In terms of the veteran's claims to reopen, 
the duty to provide a medical examination or obtain a medical 
opinion applies only when a decision has been made to reopen 
a finally decided case.  In the present case, the August 1997 
rating decision will not be reopened, and, therefore, the 
duty to provide a medical examination does not apply.  

The Board notes that the Veteran submitted medical evidence 
subsequent to the most recently issued supplemental statement 
of the case (SSOC).  However, the symptomatology described in 
these records is redundant of evidence already in the claims 
file.  If a statement of the case (SOC) or SSOC is prepared 
before the receipt of further evidence, an SSOC must be 
issued to the Veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence is duplicative of evidence 
already in the claims file.  As such, the Board finds that a 
remand for another SSOC is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims addressed in this decision that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




New and Material Evidence

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
nervous condition (claimed as memory loss, insomnia and 
stress), a back condition and skin rash, seborrheic 
dermatitis, skin rash on chin, capillary angioma, 
folliculitis on the chin area and atropic dermatitis.  As 
noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

In an August 1997 rating decision, the RO denied service 
connection for a nervous condition (claimed as memory loss, 
insomnia and stress), a back condition and skin rash, 
seborrheic dermatitis, skin rash on chin, capillary angioma, 
folliculitis on the chin area and atropic dermatitis.  The RO 
determined that there was no evidence that the Veteran's 
nervous condition, a back condition and a skin condition were 
incurred in or aggravated by active service.  The Veteran did 
not file a timely Notice of Disagreement, and this decision 
is final.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the RO decision dated in August 1997.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The new evidence since the August 1997 rating decision 
includes private medical records showing treatment in 
July1998 for back pain and sebaceous cysts, private medical 
records from May 2002 through May 2004 which show treatment 
for low back pain, degenerative disc disease of the lumbar 
spine, major depression secondary to the Veteran's back pain 
and sebaceous cysts; VA medical records from March 2004 to 
May 2007 which reflect that the Veteran reported that his 
back pain began during service in 1991 and show treatment for 
L4-5 degenerative disc disease with disc bulge and associated 
muscle spasms, low back pain which radiated in to the 
Veteran's left leg, spinal canal stenosis with posterocentral 
annular tear, insomnia secondary to the Veteran's back 
condition, dysthymia, depressive disorder and lesions on the 
scalp and back, private medical record from April 2008 
showing treatment for depressive disorder and April 2006 
through March 2008 military records showing that the Veteran 
had depressive disorder and back pain.  Since these records 
and reports were not part of the record at the time of the 
August 1997 decision, they are considered new evidence.  
However, none of these new records provide the needed link 
between the Veteran's time active military service and his 
nervous condition (claimed as memory loss, insomnia and 
stress), back condition or skin rash, seborrheic dermatitis, 
skin rash on chin, capillary angioma, folliculitis on the 
chin area and atropic dermatitis.

As to the lay statements by the Veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since August 1997 
raises a reasonable possibility of substantiating the 
Veteran's claim to reopen the previously denied claims for 
entitlement to service connection for nervous condition 
(claimed as memory loss, insomnia and stress), a back 
condition and skin rash, seborrheic dermatitis, skin rash on 
chin, capillary angioma, folliculitis on the chin area and 
atropic dermatitis, it is not new and material evidence.  The 
Board therefore must deny the application to reopen a claim 
of entitlement to service connection for nervous condition 
(claimed as memory loss, insomnia and stress), a back 
condition and skin rash, seborrheic dermatitis, skin rash on 
chin, capillary angioma, folliculitis on the chin area and 
atropic dermatitis.  Accordingly, the benefit sought on 
appeal must be denied.  38 C.F.R. § 3.156.


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for a nervous condition 
(claimed as memory loss, insomnia and stress) is not reopened 
and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for a back condition is 
not reopened and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for skin rash, 
seborrheic dermatitis, skin rash on chin, capillary angioma, 
folliculitis on the chin area and atropic dermatitis is not 
reopened and the appeal is denied.




REMAND

Presently, the appellant is seeking to reopen his previously 
denied claims for service connection for male pattern 
baldness, hair loss and androgenic alopecia; loss of sight 
and vision, myopia, refractive error; lymphoma; maxillary 
antral sinusitis; and allergic rhinosinusitis and muscle 
spasms, and muscle pain and cramps, but has not received 
notice informing him of the bases upon which his prior claims 
were denied as required under the holding in Kent, supra.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's request 
to reopen previously denied claims for 
entitlement to service connection for 
male pattern baldness, hair loss and 
androgenic alopecia; loss of sight and 
vision, myopia, refractive error; 
lymphoma; maxillary antral sinusitis; and 
allergic rhinosinusitis and muscle 
spasms, and muscle pain and cramps, the 
AOJ must send the Veteran a corrective 
notice that informs him of the bases upon 
which his prior claims were denied and 
the evidence necessary to reopen the 
claim under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent laws and 
regulations since the issuance of the 
last supplemental statement of the case 
in June 2007.  A reasonable opportunity 
to respond should be afforded before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


